Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 7/28/2022. 
Claims are 10, 13, 14, 16-20 and 22 allowed. 
Claims are 1-9, 11-12, 15, 21 are cancelled. 

Allowable Subject Matter
Claims are 10, 13, 14, 16-20 and 22 allowed. 

Examiner Notes 
Examiner notes that regarding Double Patent rejection issued on 1/31/2022. The current claim(s) overcome DP rejection due to reasoning as below – 
Pending claims are not obvious over Claim 1 of U.S. Patent No. 10,728,286.  In particular, as the Applicant wishes to point out that the ‘286 patent recites “an acceptance unit configured to accept modification of the one or more setting values for the one or more setting items” and “wherein the restricting unit controls the acceptance unit to make it prohibited to accept modification of the one or more setting values for the one or more setting items based on the restriction information stored in the RAM.”  Thus, it controls whether to accept modification of setting values based on stored restriction information.

In contrast, pending Claim 10 recites obtaining modification of the information of the one or more security policies and updating the stored restriction information in accordance with the obtained modification.  Therefore, Applicant believes that Claim 1 recites features not included in Claim 10, that Claim 10 recites features that are not in Claim 1 of ‘286 patent, and therefore Claim 10 is not obvious over Claim 1 of ‘286 patent and thus current amended claims overcome double patenting issue.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Brian Klock on 9/6/2022. 

AMENDMENTS TO THE CLAIMS
The listing of claims will replace all prior versions, and listings, of claims in the application:

1. – 9. (Cancelled)

10. (Currently Amended)	An information processing apparatus, comprising:
a non-volatile memory;
a volatile memory;
one or more controllers including one or more processors and one or more memories,
the one or more controllers configured to: 
control storing in the non-volatile memory information about one or more security policies including one or more setting values of one or more setting items of the information processing apparatus, and information indicating whether the one or more security policies are enabled;
generate, when the information processing apparatus is activated, restriction information for restricting modification of the one or more setting values of the one or more setting items of an enabled security policy, based on the information indicating whether the one or more security policies are enabled; 
control storing in the volatile memory the generated restriction information; and
control prohibiting modification of the one or more setting values stored in the non-volatile memory, based on the restriction information stored in the volatile memory,
wherein the generated restriction information is controlled not to be stored in the non-volatile memory, and
wherein the one or more controllers are further configured to: 
obtain modification of the information of the one or more security policies; and
update the restriction information stored in the volatile memory in accordance with the obtained modification.

11. – 12. (Cancelled)	

13. (Previously Presented)	The information processing apparatus according to claim 10, wherein the one or more controllers are further configured to cause a display unit to display a warning screen indicating that modification of the one or more setting values is disabled.

14. (Previously Presented)	The information processing apparatus according to claim 10, wherein the one or more controllers are further configured to 
accept modification of the one or more setting values, and
wherein the one or more controllers are further configured to control the accepting not to accept modification of the one or more setting values.

15. (Cancelled)

16. (Previously Presented)	The information processing apparatus according to claim 10, wherein the information processing apparatus is an image forming apparatus having an image forming function.

17. (Currently Amended)	A method for an information processing apparatus having a non-volatile memory and a volatile memory, comprising:
storing in the non-volatile memory information about one or more security policies including one or more setting values of one or more setting items of the information processing apparatus, and information indicating whether the one or more security policies are enabled;
generating, when the information processing apparatus is activated, restriction information for restricting modification of the one or more setting values of the one or more setting items of an enabled security policy, based on the information indicating whether the one or more security policies are enabled; 
storing in the volatile memory the generated restriction information; and
controlling to prohibit modification of the one or more setting values stored in the non-volatile memory, based on the restriction information stored in the volatile memory,
wherein the generated restriction information is controlled not to be stored in the non-volatile memory, and
further comprising: 
obtaining modification of the information of the one or more security policies; and
updating the restriction information stored in the volatile memory in accordance with the obtained modification.

18. (Currently Amended)	A non-transitory computer-readable storage medium storing a program for causing an information processing apparatus having a non-volatile memory and a volatile memory to:
store in the non-volatile memory information about one or more security policies including one or more setting values of one or more setting items of the information processing apparatus, and information indicating whether the one or more security policies are enabled;
generate, when the information processing apparatus is activated, restriction information for restricting modification of the one or more setting values of the one or more setting items of an enabled security policy, based on the information indicating whether the one or more security policies are enabled; 
store in the volatile memory the generated restriction information; and
control to prohibit modification of the one or more setting values stored in the non-volatile memory, based on the generated restriction information stored in the volatile memory,
wherein the generated restriction information is controlled not to be stored in the non-volatile memory, and
wherein the program further causes the information processing apparatus to: 
obtain modification of the information of the one or more security policies; and
update the restriction information stored in the volatile memory in accordance with the obtained modification.

19. (Previously Presented)	The method according to claim 17, further comprising causing a display unit to display a warning screen indicating that modification of the one or more setting values is disabled.

20. (Previously Presented)	The method according to claim 17, further comprising:
performing control not to accept modification of the one or more setting values.

21. (Cancelled)

22. (Previously Presented)	The method according to claim 17, wherein the information processing apparatus is an image forming apparatus having an image forming function.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasukawa et al US Patent 9,338,326
Takeda et al US Patent 9,461,822
Tsuchitoi et al US Patent 9,258,330
Shimizu et al US Patent 9,930,068  
Suzuki et al US Patent 9,071,614 
Felsher et al US Patent 8,316,237
Hoffberg et al US Patent 7,813,822 
Omata et al US Patent 10,728,286  
Uchibori et al US Publication 2013/0063761
Hoffberg et al US Publication 2010/0317420
Felsher et al US Publication 2013/0159021

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 9/6/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 10, 17 and 18 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – restricting modification of the one or more setting values of the one or more setting items of an enabled security policy, based on the information indicating whether the one or more security policies are enabled with obtain modification of the information of the one or more security policies; and update the restriction information stored in the volatile memory in accordance with the obtained modification  - in addition to steps such as described in amended independent claim(s) 9/6/2022.

Claims ‘ .. security policies including one or more setting values of one or more setting items of the information processing apparatus, and information indicating whether the one or more security policies are enabled;
generate, when the information processing apparatus is activated, restriction information for restricting modification of the one or more setting values of the one or more setting items of an enabled security policy, based on the information indicating whether the one or more security policies are enabled; 
control storing in the volatile memory the generated restriction information; and
control prohibiting modification of the one or more setting values stored in the non-volatile memory, based on the restriction information stored in the volatile memory,
wherein the generated restriction information is controlled not to be stored in the non-volatile memory, and
wherein the one or more controllers are further configured to: 
obtain modification of the information of the one or more security policies; and
update the restriction information stored in the volatile memory in accordance with the obtained modification.’ with additional detailed steps in claim(s) as described in independent claim(s) on 9/6/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

Dependent claims depend on allowed independent claims, therefore they are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431